EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Scott D. Watkins on August 24, 2022.
The application has been amended as follows: 
In the CLAIMS:
 	In claim 22, line 1, “A computer-readable storage media” has been changed to -- A non-transitory computer-readable storage media --.
 	In claim 23, line 1, “computer-readable storage media” has been changed to -- non-transitory computer-readable storage media --.
 	In claim 24, line 1, “computer-readable storage media” has been changed to -- non-transitory computer-readable storage media --. 
 	In claim 25, line 1, “computer-readable storage media” has been changed to -- non-transitory computer-readable storage media --.
 	In claim 26, line 1, “computer-readable storage media” has been changed to -- non-transitory computer-readable storage media --. 
 	In claim 27, line 1, “computer-readable storage media” has been changed to -- non-transitory computer-readable storage media --.
 	In claim 28, line 1, “computer-readable storage media” has been changed to -- non-transitory computer-readable storage media --.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method, a system or a non-transitory computer-readable storage media storing computer-executable instructions for providing enhanced entropy in a Converged Interconnect Network, by: receiving, by a Converged Cable Access Platform Core (CCAP-Core) device, a message that includes a reference to a first plurality of Internet Protocol (IP) addresses assigned to a Remote Physical Layer Device (RPD), sending, by the CCAP-Core device to the RPD, a first data packet having a first destination IP address selected from the first plurality of IP addresses, and sending, by the CCAP-Core device to the RPD, a second data packet having a second destination IP address selected from the first plurality of IP addresses, wherein a difference between the first destination IP address and the second destination IP address induces entropy and causes a router disposed between the CCAP-Core device and the RPD to select a first route for the first data packet and a second route for the second data packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465